OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of murder; punishment was assessed at imprisonment in the Texas Department of Corrections for forty-five years by the trial court. The Court of Appeals affirmed the judgment of the trial court on direct appeal. Bowman v. State, 704 S.W.2d 463 (Tex.App.—Dallas 1986).
As in every case, this Court’s decision to refuse appellant’s petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching it decision. Specifically in the instant cause, the following language of the court below is disapproved: “the State’s evidence was not sufficiently rebutted to negate its connection of the accused to the offense.”
Appellant’s petition for discretionary review is refused.